The defendant was convicted of the offense of bastardy. His motion for new trial, embracing only the general grounds, was overruled, and he excepted to that judgment. The evidence for the State amply authorized the verdict. The defendant introduced no evidence and made the following statement to the jury: "I am not guilty of what I am charged with. I do not know anything about it." The denial of a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED OCTOBER 22, 1941.